 PRECISION GRAPHICS, INC.381Precision Graphics, Inc. and Graphics Arts Interna-tional Union Local 14L, AFL-CIO. Cases 4-CA-10831 and 4-RC-13927June 3, 1981DECISION AND ORDEROn February 24, 1981, Administrative LawJudge Benjamin Schlesinger issued the attachedDecision in this proceeding. Thereafter, Respond-ent filed exceptions and a supporting brief, and theGeneral Counsel and the Charging Party filed an-swering briefs.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions' of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, PrecisionGraphics, Inc., Pennsauken, New Jersey, its offi-cers, agents, successors, and assigns, shall take theaction set forth in said recommended Order.IT IS FURTHER ORDERED that the election con-ducted in Case 4-RC-13927 be, and it hereby is,set aside, and that the proceeding be, and it herebyis, vacated.The parties stipulated that Respondent read the notice of closing onOctober 31, 1979, and posted the same on November 1. 1979, in order todiscourage its employees from supporting the Union. On the basis of theforegoing stipulation and the entire record it is clear that the announce-ment and notice had the intended impactDECISIONSTATEMENT OF FACTS AND CONCLUSIONS OF LAWBENJAMIN SCHLESINGER, Administrative Law Judge:Respondent Precision Graphics, Inc., is, and has been atall times material herein, a New Jersey corporation en-gaged in the business of advertising typography at its fa-cility in Pennsauken, New Jersey. During the year pre-ceding June 30, 1980, the date on which the complaintissued herein, Respondent in the course of its businesssold and shipped products valued in excess of $50,000 di-rectly to customers located outside the State of NewJersey. I conclude, as Respondent admits, that it is andhas been at all times material herein an employer en-gaged in commerce within the meaning of Section 2(2),(6), and (7) of the National Labor Relations Act, asamended, 29 U.S.C. § 151, et seq.I also conclude, as Respondent admits, that GraphicArts International Union Local 14L, AFL-CIO (hereincalled that Union), is and has been at all times material256 NLRB No. 57herein a labor organization within the meaning of Sec-tion 2(5) of the Act. In late October 1979,1 the Unionbegan organizing the employees of Respondent and at ameeting held on October 28, 22 of Respondent's 31 em-ployees in the appropriate unit2signed cards authorizingthe Union to bargain for them as their collective-bargain-ing representative. By letter dated October 30, the Unionadvised Respondent that it had been designated the rep-resentative by a majority of Respondent's production andmaintenance employees, that it requested recognition,and that it intended to file a petition (which was filed inRegion 4 the same day) seeking certification from theBoard, which petition would be withdrawn if Respond-ent recognized and agreed to bargain with the Union.The letter was not received by Respondent until Novem-ber 2, but Respondent declined to recognize the Union asthe representative of its employees.Instead, in order to discourage its employees from sup-porting the Union, Respondent's president, Richard Dia-manti, announced to a meeting of employees on October31, as follows:We called this general meeting to advise you of adecision that we made in Bermuda. It was a heavydecision and it took a lot of time. We are going todiscontinue the operations of Precision Graphicswith a target date of December 1, 1979. We feelthat this two month period will give everyone ade-quate time to take care of personal affairs affectedby this transition. This phaseout will be orderlywith all employees receiving everything that is duethem including ESOT and MPPT.3We want tothank you for your efforts. We feel that we havebuilt one of the best shops in the area. But the tech-nology available today forces a realistic appraisal ofthe industry and our position in that industry. Weask your cooperation to assist us in this orderlyphaseout. We would like you to return to work asnormally as possible. We will give you further in-formation as soon as it becomes available. Thankyou for your efforts.Recognizing that Diamanti had inadvertently stated"December 1, 1979," Respondent posted, for the same il-legal purpose, the following notice on its bulletin boardon November 1:PLEASE E ADVISED THAT THERE WASAN ERROR IN LAST NIGHT'S ANNOUNCE-All dates hereinafter refer to the year 197). unless othcrruise .ated2 The unit appropriate for bargaining herein is All productionr andmaintenance employees icluding mark-up employves. operators, proofreaders. strippers, detail ne. ad drisers employed bh Respondent Il ItsPennsauken. New Jersey facility: excluding all other employees, sales-men, office lericals, guards. and supervisors as defined in the Act Al-though Respondent's brief makes sonime mention of statements rnlsde hbthe Union's representative when requesting that emploees sign cards.Respondent does not and culd not) seriousl, contend that these 22cards ar ialid An additional card was signed or Novsember b Ni-chael McErlaii. Although his card is unnecssar hto eslablish the I'nlon',clear nalortyv, I find it valid hecause. s genr.ll rule, "cnploeeshould he hbound hb the clear hlnguage of sChat te sign " \ I R Gtisr'e Ping C o, 39 tr S 575. )t ( 1969I' hse re einplo>ee fringe hbel itsP R E C I S I O N G R A P H I C S , I N C ~ ~~ ~ ~~~~~~~~~~~. 3 8 382DECISIONS OF NATIONAL LABOR RELATIONS BOARDMENT. THE PROJECTED TARGET DATEFOR THE DISCONTINUATION IS DECEM-BER 31, 1979, RATHER THAN DECEMBER 1,1979.On November 29, the Union and Respondent signed aStipulation for Certification Upon Consent Election,agreeing to January 25, 1980, as the date for the election.On the following day, Respondent posted another noticeon its bulletin board, which read:This is to inform you that Precision Graphics Inc.will continue operations beyond the previously an-nounced termination date of December 31, 1979.We regret the concern this announcement musthave caused. Our earlier decision has been reconsid-ered because of encouragement from many employ-ees and clients.Past technology has contributed to our rapidgrowth. Future technology will enable us to groweven more with additional opportunities for every-one. We now feel that these changes can be phasedin gradually rather than through a complete inter-ruption of services.We have thrived on challenges in the past. We areconfident that we can meet them in the future. Weask for your continued support and cooperation.The Union lost the election 27 to 4, with 6 challengedballots.4General Counsel claims that Respondent violat-ed Section 8(a)(1) of the Act by threatening orally and inwriting to close its business. The Union filed timely ob-jections to the election, based on the same allegations.5The facts are not at issue, and I have fully consideredthe briefs filed by General Counsel, Respondent, and theUnion.In General Stencils, Inc., 195 NLRB 1109, 1110 (1975),enforcement denied 472 F.2d 170 (2d Cir. 1972), theBoard stated:A direct threat of loss of employment, whetherthrough plant closure, discharge, or layoff, is one ofthe most flagrant means by which an employer canhope to dissaude employees from selecting a bar-gaining representative. Such conduct is especiallyrepugnant to the purposes of the Act because no le-gitimate justification can exist for threatening toclose a plant or to impose more onerous and severeworking conditions in the event of a union victory.Such threats can only have one purpose, to deprive4 The six challenged ballots were cast by voters stipulated not to heincluded in the appropriate ballot.' The relevant docket entries are as follows 'The Unionls unfair laborpractice charge was filed on February I, 1980, and amended on March12, 1980. The Ulion's objections to the conduct of Ihe electionl were iledon February 1, 1980. The Acting Regional Director issued a Report andRecommendations on Objections to Election, dated March 27, 19X0, find-ing that the objections lacked merit. However, on May 9, 1980, the Re-gional Director, on the basis of nIlely discovered evidence, issued a Sup-plemental Report ordering a hearing. I1 the unfair labor practice com-plaint, which issued on Juine 30, 1980, the objections proceeding was coit-solidated for hearing with the unfair labor practice proceeding I he hear-ing was held in 'Philadclphia, Pennsylvania, on January 12, 19X1employees of their right freely to select or reject abargaining representative!For all those reasons, we do not doubt that, inthreatening to close the plant, to lay off, and to dis-charge employees upon a union victory, Respond-ent engaged in proscribed conduct of the most egre-gious sort. [Footnote omitted.]In Chandler Motors, Inc., 236 NLRB 1565, 1566 (1978),the Board stated:The Board and the courts have long ago deter-mined that threats of closing a facility because ofunion activity are among the most serious forms ofinterference with protected employee rights," andthe Supreme Court has noted they are among themost effective unfair labor practices for destroyingelection conditions for a longer period of time thanother unfair labor practices. 10" lextle Workers Union v. Darhngton Mfg. C., 380 US 263(1965); frting N. Rotrhin d/b/l Irvv Market, 179 NLRB 832(1969), efd. 434 F 2d 1051 (6th Cir. 1970).to N.L.R.B. v Glssel, 395 US at 611, fn. 31I conclude that Respondent has violated Section8(a)(1) of the Act. Having found that the Union demand-ed that Respondent recognize and bargain with it as theexclusive-bargaining agent of Respondent's productionand maintenance employees, that the Union representeda majority of Respondent's employees, that Respondentrefused to recognize and bargain with the Union, but in-stead commenced and continued its course of illegal con-duct, I also conclude that Respondent violated Section8(a)(5) of the Act.Respondent contends, however, that its November 30letter effectively retracted its announcements a monthearlier to close its business and thereby remedied its vio-lations of the Act. Respondent's position is factually andlegally incorrect. The November 30 letter is, at best,equivocal. It does not state that the prior announcementwas incorrect or withdrawn. Rather, it speaks only interms of its business continuing past December 31,hardly a full retraction. Further, the threat still remains,although not as blunt as its October 31 speech. Respond-ent still speaks of the effects of technology-which wasthe justification for its earlier decision-and that"changes can be phased in gradually rather than througha complete interruption of services." The "interruption"would have caused all employees to lose their jobs. Thegradual phase-in threatens the same result over a longerperiod of time and continues and repeats the threat oftechnological changes and loss of jobs as Respondenthad threatened a month before.The law concerning repudiation is summarized in Pas-savant Memorial Area Hospital, 237 NLRB 138, 139(1978), as follows:It is settled that under certain circumstances anemployee [sic] may relieve himself of liability forunlawful conduct by repudiating the conduct. To beeffective, however, such repudiation must be PRECISION GRAPHICS. INC.383"timely," "unambiguous," "specific in nature to thecoercive conduct," and "free from other proscribedillegal conduct." Douglas Division, The Scott &Fetzer Company, 228 NLRB 1016 (1977), and casescited therein at 1024. Furthermore, there must beadequate publication of the repudiation to the em-ployees involved and there must be no proscribedconduct on the employer's part after the publica-tion. Pope Maintenance Corporation, 228 NLRB 326,340 (1977). And, finally, the Board has pointed outthat such repudiation or disavowal of coercive con-duct should give assurances to employees that inthe future their employer will not interfere with theexercise of their Section 7 rights. See Fashion Fair,Inc., et al., 159 NLRB 1435, 1444 (1966); Harrah'sClub, 150 NLRB 1702, 1717 (1965).Applying these criteria to Respondent's November 30notice, I find that, although there was adequate publica-tion, the notice was neither unambiguous nor sufficientlyclear and specific, nor free from the same proscribedconduct as the first announcement and notice. It was nottimely, having been delayed for a month so that employ-ees could fully ponder on the impact of the earlierthreat. It admitted no wrongdoing and, most important-ly, it did not assure employees that in the future Re-spondent would not interfere with the exercise of theirSection 7 rights by such coercive conduct. Rather, it didlittle more than inform employees that their terminationwas not as imminent as Respondent first announced.There is yet another reason why the repudiation is ofno legal effect. If, as General Counsel and the Unioncontend, the unfair labor practices of Respondent wereso egregious that a Gissel bargaining order is warranted,then not even a Board notice would be sufficient toremedy adequately the violation. In such circumstances,it could hardly be argued that an employer's repudiationcould effectuate what a legal remedy issued by theBoard could not.Turning, then, to the Gissel issue, I disagree with Re-spondent's contention that its violation falls under the"third category" of unfair labor practices designated bythe Supreme Court, that is, "minor or less extensiveunfair labor practices, which, because of the minimalimpact on the election machinery, will not sustain a bar-gaining order." 395 U.S. at 615. Instead, I am persuadedthat Respondent's threat to close its plant is more prop-erly placed in the Supreme Court's first category of "ex-ceptional" cases marked by "outrageous" and "perva-sive" unfair labor practices. 395 U.S. at 613. Indeed, inN.L.R.B. v. Sinclair Company, 397 F.2d 157 (Ist Cir.1969), one of the four cases considered in Gissel, theCourt upheld a bargaining order solely on the basis ofthreats (albeit, more pervasive than the one instance in-volved herein) to close the plant contingent on a unionvictory. In Milgo Industrial, Inc., 203 NLRB 1196, 1200-1201 (1973), enfd. 497 F.2d 919 (2d Cir. 1974), the Boardcited Gissel for the proposition that threats of plant clo-sure "are plainly actions which in and themselves areegregrious enough under the rule of Gissel to comewithin the first category there specified...." In JimBaker Trucking Company, 241 NLRB 121 (1979). theBoard stated: "Since most employees are dependent ontheir jobs for their livelihood, threatening to eliminatetheir place of employment is sufficiently serious to justifya bargaining order, even standing alone." (Emphasis sup-plied.) See also Ste-Mel Signs, Inc., 246 NLRB 1110(1979).Although the Second Circuit denied enforcement ofthe Board's order in General Stencils, the court noted indicta that if the threat involved in that case had beenwidely disseminated, as it was here, then a bargainingorder would be "clearly warranted." 438 F.2d at 902.Another court of appeals has stated that "a closing is thepenultimate threat for an employee, and its psychologicaleffect is at least as likely not to dissipate as other unfairlabor practices we have held to justify" a bargainingorder. Midland-Ross Corporation Electrical Products Div.v. .L.R.B., 617 F.2d 977, 987 (3d. Cir. 1980). Anotherhas referred to such a threat as "possibly the most seri-ous type of unfair labor practice." Chromalloy Miningand Minerals, Alaska Division v. N.L.R.B., 620 F.2d 1120,1130 (5th Cir. 1980). See also Platt, The Supreme CourtLooks At Bargaining Orders Based On AuthorizationCards, 4 Ga. L. Rev. 779, 794 (1970).In determining whether a bargaining order shouldissue, I am guided by the Supreme Court's advice inGissel, 395 U.S. at 614-615: "If the Board finds that thepossibility of erasing the effects of past practices and ofensuring a fair election (or a fair rerun) by the use of tra-ditional remedies, though present, is slight and that em-ployee sentiment once expressed through cards would.on balance, be better protected by a bargaining order,then such an order should issue." In Gissel, the SupremeCourt considered the effect of threats of plant closingand found that they were most effective in destroyingelection conditions for a longer period of time than otherunfair labor practices. 395 U.S. at 611, fn. 31. The Board,in General Stencils, 195 NLRB at 110, referred to factthat the threat of closing "lingers long after the utter-ances have been abated" and doubted that the lastingimpact could be mitigated by anything short of a bar-gaining order.The facts herein dictate such relief. The announcementof the closing came within 3 days after a substantial ma-jority of the employees met and designated the Union astheir bargaining representative. The impact of Respond-ent's words could hardly be misunderstood, as Respond-ent finally stipulated at the hearing. The alleged repudi-ation was hardly that, but a continuation of the directthreat or, at least, a veiled threat that, if the election didnot have certain results, Respondent still had the sameoptions as before. I conclude, on the basis of this record,that it is unlikely that the employees will soon forget thethreats to their livelihoods and that, in the circumstances,the employee sentiment is better protected by the issu-ance of a bargaining order. Furthermore, because I havefound Respondent's violation to be egregious, I shall alsorecommend the issuance of a broad cease-and-desistorder. Hickmott Foods. Inc., 242 NLRB 1357 (1979). Fi-nally, the bargaining order shall be effective as of No-vember 2, 1979, the date Respondent received theUnion's demand for recognition.PRECISION GRAPHICS, INC. 383 384DECISIONS OF NATIONAL LABOR RELATIONS BOARDTHE OBJECTIONSI have previously found that Respondent's threats vio-lated Section 8(a)(1) of the Act. As a consequence, theseacts, occurring within the critical period between thefiling of the Union's petition and the date of the election,constituted objectionable conduct affecting the results ofthe election. "Conduct violative of Section 8(a)(1) is, afortiori, conduct which interferes with the exercise of afree and untrammeled choice in an election." Dal-TexOptical Company, Inc., 137 NLRB 1782, 1786 (1962).However, because of my finding that the violations ofthe Act are so serious that a bargaining order is warrant-ed, I recommend that the results of the election be setaside, that Case 4-RC-13927 be dismissed, and that allproceedings in connection therewith be vacated.THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent, occurring in connectionwith Respondent's operations described above, have aclose, intimate, and substantial relationship to trade, traf-fic, and commerce among the several States and tend tolead to labor disputes burdening and obstructing com-merce and the free flow thereof.Upon the foregoing findings of fact, conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER6The Respondent, Precision Graphics, Inc., Pennsau-ken, New Jersey, its officers, agents, successors, and as-signs, shall:1. Cease and desist from:(a) Warning or threatening its employees that it willclose its business in order to discourage them from sup-porting Graphics Arts International Union Local 14L,AFL-CIO.(b) Refusing to recognize or bargain collectively withthe Union as the exclusive bargaining representative ofall employees in the unit described below, with respectto rates of pay, wages, hours, and other terms and condi-tions of employment:All production and maintenance employees includ-ing mark-up employees, operators, proofreaders,strippers, detail men, and drivers employed by Re-spondent at its Pennsauken, New Jersey facility; ex-cluding all other employees, salesmen, office cleri-cals, guards and supervisors as defined in the Act.(c) In any other manner interfering with, restraining,or coercing employees in the exercise of the rights guar-anteed them in Section 7 of the Act.2. Take the following affirmative action which is nec-essary to effectuate the policies of the Act:6 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.(a) Upon request, bargain with the Union as the exclu-sive representative of all employees in the unit describedabove with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, if an un-derstanding is reached, embody such understanding in asigned agreement.(b) Post at its Pennsauken, New Jersey, facility, copiesof the attached notice marked "Appendix."7Copies ofsaid notice, on forms provided by the Regional Directorfor Region 4, after being duly signed by Respondent'srepresentative, shall be posted by Respondent immediate-ly upon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places, in-cluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, de-faced, or covered by any other material.(c) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps have been taken to comply herewith.7 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursu-ant to a Judgment of the United States Court of Appeals Enforcing anOrder of the National Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT warn or threaten our employeesthat we will close our business in order to discour-age them from supporting Graphic Arts Internation-al Union Local 14L, AFL-CIO.WE WIL.L NOT refuse to recognize or bargain col-lectively with the employees in the unit describedbelow, with respect to their rates of pay, wages,hours, and other terms and conditions of employ-ment:All production and maintenance employees in-cluding mark-up employees, operators, proofread-ers, strippers, New Jersey facility; excluding allother employees, salesmen, office clericals,guards and supervisors as defined in the Act.WE WILL NOT in any other manner interferewith, restrain, or coerce our employees in the exer-cise of their rights to self-organization, to form,join, or assist the Union or any other labor organi-zation, to bargain collectively through representa-tives of their own choosing, and to engage in con-certed activities for the purposes of collective bar-gaining or other mutual aid or protection, or to re-frain from any and all such activities.WE WILL upon request, bargaining with theUnion as the exclusive representative of all our em-ployees in the unit described above, with respect torates of pay, wages, hours, and other terms and PRECISION GRAPHICS, INC. 385conditions of employment, and, if an understanding is reached, embody such understanding in a signedagreement.PRECISION GRAPHICS, INC.